DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 23 November 2021.  Claims 1, 2, 4-36, 38, and 39 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 4-7, 9, 24, 38, and 39, as well as the cancellation of claims 3 and 37.

Allowable Subject Matter
Claims 1, 2, 4-36, 38, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests selecting a person undergoing addiction withdrawal and having one or more withdrawal symptoms and treating the symptoms by administering a therapeutically effective amount of one or more visual stimuli and one or more auditory stimuli.  As accurately argued by Applicant, the cited references in the previous Office action fail to teach selecting a person undergoing addiction withdrawal and having one or more withdrawal symptoms.  Colsen teaches selecting a person undergoing addiction withdrawal and having one or more withdrawal symptoms and treating the symptoms by administering a therapeutically effective amount of auditory stimuli and electrical stimuli, but fails to teach administering visual stimuli.  Hyde et al. (U.S. No. 9,649,469 B2) teaches identifying an addiction withdrawal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS B COX/Primary Examiner, Art Unit 3791